DETAILED ACTION
An amendment, amending claims 1 and 7, was entered on 6/17/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Bradley fails to disclose rapidly accelerating an engine by running the engine up to maximum power in a short time.  This is not persuasive.  Bradley teaches that the grooves formed during the initial run of the engine provide grooves for the blades to move through without damaging the blades (6:35-51; 7:15-18).  Therefore, one of ordinary skill in the art would have understood that the initial engine run should be performed at maximum power to ensure that the grooves are formed to a depth which would accommodate the blades at all operating conditions (i.e. up to maximum power).  With respect to the terms “rapidly” and “short time,” it is not clear what the scope of these terms are from the disclosure.  Furthermore, a person of ordinary skill in the art would understand that gas turbine engines operate by “rapidly” accelerating to a desired speed in a “short time.”  Thus, these limitations are considered implicit in Bradley.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the terms “rapidly” and “short time.”  It is not clear what the metes and bounds of these terms is intended to be.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Strock et al. (US 2011/0116920) in light of Bradley et al. (US 4,257,735).  (Good et al., US 6,358,002, is cited as evidence regarding claim 8).
Claims 1-5 and 9: Strock teaches a method of forming a coating (Abst.) comprising the steps of: disposing a substrate having a plurality of geometric features (i.e. claimed protrusions) on a blade air seal (¶ 0015); depositing a thermally insulating topcoat having a porosity of 5-70 volume percent on the features which includes a plurality of faults extending from the features (¶¶ 0015, 0022) to form a surface having a plurality of dimples (¶ 0031; Fig. 4); creating a wear pattern in the coat by rubbing a blade top against the coat during an initial rub event to form grooves in the coating (¶ 0022); and converting the coating by sintering it at 1370˚C (¶ 0016).
Strock teaches that the grooves are formed during operation of the turbine (¶ 0022) and that conversion of the coating is also formed during the normal heating of the coating during operation of the turbine (¶ 0016), but fails to expressly state that the grooves are formed during an initial green run.  However, Bradley teaches a process of forming a coating in a turbine (Abst.) and forming grooves in the coating by rubbing the coating with a blade tip.  Bradley explains that these grooves can suitably be formed during an initial green run prior to heating (6:35-51) in order to provide grooves in the coating before hardening the coating, thereby preventing damage to the blade tips (6:35-51; 7:15-18).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed the grooves of Strock during an initial green run prior to converting the coating.
With respect to performing the initial rubbing at maximum power, Bradley teaches that the grooves formed during the initial run of the engine provide grooves for the blades to move through without damaging the blades (6:35-51; 7:15-18).  Therefore, one of ordinary skill in the art would have understood that the initial engine run should be performed at maximum power to ensure that the grooves are formed to a depth which would accommodate the blades at all operating conditions (i.e. up to maximum power).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the initial rub at maximum power in order to have ensured that the grooves formed were suitable for operating the engine at maximum power.
With respect to the terms “rapidly” and “short time”, a person of ordinary skill in the art would understand that gas turbine engines operate by “rapidly” accelerating to a desired speed in a “short time.”  Thus, these limitations are considered implicit in Bradley.
Claim 7:  Strock teaches that the post-rub layer remains between the tips of the blades and the surface features (i.e. that the channel depth is less than the depth of the dimples) (¶ 0022).
Claim 8:  Strock also teaches that the blade tip operates in the groove formed in the coating (¶ 0022) to form a minimum clearance between the two (¶ 0003, e.g.).  Good explains that it is well understood in the art of turbine manufacturing that blade tips are also provided with abradable materials (3:3-25).  Thus, one of ordinary skill in the art would have understood that the formed grooves allowed for equal wear to both the coating and the blade tip.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712